UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-16075 PEOPLE’S LIBERATION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 86-0449546 (I.R.S. Employer Identification No.) 1212 S. Flower Street, 5th Floor Los Angeles, CA 90015 (Address of principal executive offices) (Zip Code) (213) 745-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 17, 2010, the issuer had 36,002,563 shares of common stock, par value $.001 per share, issued and outstanding. PEOPLE’S LIBERATION, INC. INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and March 31, 2009 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART II OTHER INFORMATION 31 Item 1A. Risk Factors 31 Item 6. Exhibits 32 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements PEOPLE’S LIBERATION, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash Due from factor - Accounts receivable, net of allowance for doubtful accounts Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Trademarks, net of accumulated amortization Intangible asset Other assets 470,066 Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Due to factor - Due to member Income taxes payable Total current liabilities Stockholders’ (deficit) equity: Common stock, $0.001 par value, 150,000,000 shares authorized; 36,002,563 shares issued and outstanding at March 31, 2010 and December 31,2009 Additional paid-in capital Accumulated deficit (9,224,561 ) (8,043,054 ) Total stockholders’ (deficit) equity (1,053,076 ) Noncontrolling interest Total equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 PEOPLE’S LIBERATION, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Net revenue $ $ Cost of revenue Gross profit Selling, design and production General and administrative Total operating expenses Loss from operations (917,008 ) (1,383,744 ) Interest expense, net Loss before income taxes and noncontrolling interest in subsidiaries’ earnings (957,330 ) (1,427,834 ) Provision for income taxes Net loss (979,930 ) (1,443,834 ) Noncontrolling interest in subsidiaries’ earnings Net loss attributable to common stockholders $
